Citation Nr: 0407883	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  01-08 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right knee internal derangement with lateral 
instability, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right knee degenerative arthritis, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from June 1945 to June 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which increased the 
disability evaluation for the veteran's right knee internal 
derangement with lateral instability from 20 to 30 percent; 
granted a separate 10 percent evaluation for his right knee 
degenerative arthritis under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5261; and denied a 
total rating for compensation purposes based on individual 
unemployability.  In December 2003, the Board informed the 
veteran that R. Edward Bates, his private attorney, was no 
longer authorized to represent individuals before the 
Department of Veterans Affairs (VA).  The veteran was 
notified of his right to select a new representative or to 
represent himself before the VA.  The veteran did not 
responded to the Board's notice.  Therefore, the veteran 
currently represents himself in this matter.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

Initially, the Board observes that the January 2001 Veterans 
Claims Assistance Act of 2000 (VCAA) notice issued to the 
veteran erroneously discusses only the evidence required to 
support a claim for service connection and does not provide 
information as to the evidence needed for a claim for either 
an increased evaluation or a total rating for compensation 
purposes based on individual unemployability.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The veteran was last afforded a VA examination for 
compensation purposes in June 2001.  The VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
chronic right knee disabilities after 
October 2000, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should then contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his right knee disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected right knee 
internal derangement with lateral 
instability and right knee degenerative 
arthritis and any associated pain with a 
full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the right knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's right knee 
internal derangement with lateral 
instability and right knee degenerative 
arthritis upon his vocational pursuits.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to increased 
evaluations for his right knee internal 
derangement with lateral instability and 
right knee degenerative arthritis and a 
total rating for compensation purposes 
based on individual unemployability.  If 
the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


